Citation Nr: 0218269	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  02-12 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether there was clear and unmistakable error in a 
September 1998 rating decision that denied the claim of 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel



INTRODUCTION

The veteran-appellant served on active duty from May 1974 
to March 1976.

This matter comes before the Board of Veterans' Appeals 
(the Board) on appeal of a November 2001 rating decision 
of the Department of Veterans Affairs (VA), Wichita, 
Kansas, Medical and Regional Office Center (RO) that 
determined that there was no clear and unmistakable error 
in a September 1998 rating decision that had denied the 
claim of entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  
That issue was subsequently perfected for appeal, and the 
claim is thus ready for further appellate review.  


FINDING OF FACT

The September 1998 decision of the RO to deny the 
appellant's claim of entitlement to a total rating based 
on individual unemployability due to service-connected 
disabilities was inconsistent with the evidence then of 
record and the laws and regulations in effect at that 
time.  


CONCLUSION OF LAW

The September 1998 decision to deny the appellant's claim 
of entitlement to a total rating based on individual 
unemployability due to service-connected disabilities was 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 3.105 (1998); currently 
38 C.F.R. §§ 3.104, 3.105 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act 

There was a significant change in the law prior to the 
initiation of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefined the obligations of VA with 
respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  

The Board notes that the authority to revise a prior 
rating decision is found in 38 U.S.C.A. § 5109(A).  As 
noted by the United States Court of Appeals for Veterans 
Claims (Court) in Livesay v. Principi, 15 Vet. App. 165 
(2001), clear and unmistakable error claims are not 
conventional appeals, but rather are requests for 
revisions of previous decisions.  Additionally, the 
definition of "claimant" in the VCAA includes a person 
applying for or seeking benefits, but does not encompass a 
person seeking a revision of a final decision based upon 
clear and unmistakable error.  Thus, the provisions of the 
VCAA are not applicable to claims of clear and 
unmistakable error.  Livesay v. Principi, 15 Vet. App. at 
178-79.  

Further, neither the veteran nor his representative have 
made any contention, and there is no evidence indicating 
that the RO failed to obtain any outstanding records of 
the kind that would have resulted in a grave procedural 
error that would vitiate the finality of the 1998 rating 
decision.  That is, there is no indication that any 
pertinent records under VA's control (e.g., VA medical 
records) were not on file at the time the 1998 
determination was made.  See Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999); Dixon v. Gober, 14 Vet. App. 168 (2000).

Clear and Unmistakable Error Analysis

"The decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding  
. . . based on evidence on file at that time and will not 
be subject to revision on the same factual basis . . . ."  
38 C.F.R. § 3.104(a) (2002); see also 38 U.S.C.A. 5108 
(West 1991).  The only exception to this rule is when VA 
has made a "clear and unmistakable error" in its decision.  
38 C.F.R. § 3.105(a); see also 38 U.S.C.A. § 7103(c) (West 
1991 & Supp. 1998) (BVA may correct "obvious error" on its 
own initiative).  Under such circumstances, the decision 
will be reversed or amended, and it will have the same 
effect as if the corrected decision had been made on the 
same date as the reversed or amended decision.  38 C.F.R. 
§ 3.105(a) (2002).  If this exception does not apply, the 
decision is final and may be reopened only upon the 
presentation of "new and material evidence."  A 
determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified 
shall become final if an appeal is not perfected.  
38 C.F.R. § 20.1103 (2002).

The veteran and his representative have, in fact, set 
forth a challenge to the September 1998 rating decision of 
the RO that denied his claim of entitlement to a total 
rating based on individual unemployability due to service-
connected disabilities, claiming that there was clear and 
unmistakable error in that decision such that it should be 
overturned, and that he should be accorded a total rating 
effective from the date of the claim that precipitated 
that decision.  

Clear and unmistakable error arises in situations where 
"[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory 
provisions extant at the time were incorrectly applied."  
Russell v. Principi, 3 Vet. App. 310, 313 (1992).  The 
error must be "undebatable" and of the sort "which, had it 
not been made, would have manifestly changed the outcome 
at the time it was made."  Id.; see also Olson v. Brown, 
5 Vet. App. 430, 433 (1993); Porter v. Brown, 5 Vet. 
App. 233, 235-36 (1993).  "A determination that there was 
'clear and unmistakable error' must be based on the record 
and the law that existed at the time of the prior . . . 
decision."  Russell, 3 Vet. App. at 314; See Crippen v. 
Brown, 9 Vet. App. 412, 418 (1996). 

Moreover, an alleged failure in the duty to assist by the 
RO may never form the basis of a valid claim of clear and 
unmistakable error, because it essentially is based upon 
evidence that was not of record at the time of the earlier 
rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 
396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994). 

"Clear and unmistakable error" is more than a difference 
of opinion.  38 C.F.R. § 3.105(b).  The Court has 
recognized that a claimant seeking to obtain retroactive 
benefits by proving that VA has made a "clear and 
unmistakable error" has a much heavier burden than that 
placed upon a claimant who attempts to establish his 
prospective entitlement to benefits.  Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991); see also Berger v. Brown, 10 
Vet. App. 166, 169 (1997) (recognizing a claimant's 
"extra-heavy burden" of persuasion before the Court in a 
claim of clear and unmistakable error).  

For a claim of clear and unmistakable error to succeed, it 
must be shown that the RO committed an error of law or 
fact that would compel later reviewers to the conclusion, 
to which reasonable minds could not differ, that the 
result would have been manifestly different but for the 
error.  Elkins v. Brown, 8 Vet. App. 391, 396 (1995); see 
Eddy v. Brown, 9 Vet. App. 52, 57 (1996).  

In terms of the underlying law, it is noted that VA 
regulations provide a total rating for compensation 
purposes based on unemployability when the evidence shows 
that the appellant is precluded, by reason of his service-
connected disabilities, from obtaining and maintaining any 
form of gainful employment consistent with his education 
and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (1998).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the obtaining and 
retaining of gainful employment.  Under 38 C.F.R. § 4.16, 
if there is only one such disability, it must be rated at 
least 60 percent disabling.  If there are two or more such 
disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient 


additional disability to bring the combined rating to 70 
percent or more.  For the purpose of calculating such 
percentage thresholds, disabilities of both lower 
extremities, disabilities resulting from common etiology 
or a single accident, or multiple injuries incurred in 
action shall be deemed one disability.

At the time of the 1998 decision, service connection was 
in effect for post-traumatic stress disorder, rated as 70 
percent disabling.  Thus, the appellant had met the rating 
percentage threshold for qualification of a total rating 
based on individual unemployability due to service 
connected disabilities.   

In September 1998, the RO issued a rating decision that 
denied the appellant's claim of entitlement to a total 
rating based on individual unemployability due to service-
connected disabilities.  The appellant did not file a 
notice of disagreement with that decision and it became 
final.  38 U.S.C.A. 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1998).

First, it is noted that in the September 1998 decision, 
the RO found that medical records failed to show that the 
veteran was unemployable solely due to his service-
connected disability (post-traumatic stress disorder).  It 
was the RO's finding that the veteran was unemployable due 
to nonservice-connected disabilities, including alcohol 
abuse and panic attacks.  

Second, it is noted that in the September 1998 decision, 
the RO specifically stated that "in the absence of clear, 
unequivocal evidence of the veteran's inability to secure 
and maintain substantially gainful employment as the 
result of the service-connected disability only, the 
request for individual unemployability benefits is 
denied."  

The Board has carefully considered the applicable law and 
the evidence of record at the time of the September 1998 
rating decision presently challenged, and finds that there 
was clear and unmistakable error in that decision, and 
that the contentions of 


the appellant's representative regarding the assignment of 
clear and unmistakable error are correct.  

The appellant's representative's principal clear and 
unmistakable error contention relative to the September 
1998 rating decision was that the medical evidence of 
record at the time included opinions that the veteran was 
unemployable solely because of his service-connected 
disorder, and that the same evidence contained no opinions 
that the veteran was unemployable because of nonservice-
connected factors.   The Board finds this to be true, and 
finds that the correct facts as they were known at the 
time were not before the adjudicator, or more 
specifically, were not considered by the adjudicator.  

In the September 1998 decision, in terms of medical 
records, the RO only made reference to a June 1997 
treatment record and an August 1998 VA examination report.  
In each of those medical records, there was contained an 
opinion that the veteran was unemployable solely by virtue 
of his service-connected post-traumatic stress disorder.  
There was contained no opinion to the contrary, and no 
opinion referencing nonservice-connected disabilities as a 
reason for unemployability.  Specifically, the June 1997 
treatment record showed a diagnosis of post-traumatic 
stress disorder and a statement that the veteran was 
"unemployable due to polysubstance dependence due to post-
traumatic stress disorder."  In the August 1998 VA 
examination report, the examiner stated that the veteran 
was not able to be in a "gainful employment situation due 
to his post-traumatic stress disorder, and panic attacks, 
secondary to post-traumatic stress disorder."  Based upon 
this evidence, at the time of the September 1998 decision, 
the fact that the veteran was unemployable due to his 
service-connected post-traumatic stress disorder must be 
considered to have been "undebatable" and of the sort 
"which, had it not been made, would have manifestly 
changed the outcome at the time it was made."  Id.; see 
also Olson v. Brown, 5 Vet. App. 430, 433 (1993); Porter 
v. Brown, 5 Vet. App. 233, 235-36 (1993).  



Secondly, the Board also finds that the law used by the RO 
in denying the veteran's claim for a total rating based on 
individual unemployability due to service-connected 
disabilities was incorrectly applied.  As noted above, in 
denying the claim, the RO stated that "in the absence of 
clear, unequivocal evidence of the veteran's inability to 
secure and maintain substantially gainful employment as 
the result of the service-connected disability only, the 
request for individual unemployability benefits is 
denied."  The Board finds this standard to deviate from 
the less stringent evidentiary threshold for the grant of 
benefits in veteran's law.  Indeed, evidence need not be 
clear and unequivocal for the grant of benefits, but must 
merely be in equipoise for the benefit-of-the-doubt 
doctrine to apply, necessitating the grant of benefits.  
38 U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).  Thus, "the statutory 
provisions extant at the time were incorrectly applied."  
Russell v. Principi, 3 Vet. App. 310, 313 (1992).  This 
error was also "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the 
outcome at the time it was made."  Id.; see also Olson v. 
Brown, 5 Vet. App. 430, 433 (1993); Porter v. Brown, 
5 Vet. App. 233, 235-36 (1993).  The appellant's clear and 
unmistakable error challenge on these bases must be 
granted.   

In sum, the Board has carefully examined the evidence of 
record in light of the appellant's and his 
representative's contentions regarding the rating decision 
at issue.  Having done so, the Board finds the contentions 
of the appellant and his representative are sound.  The 
record in 1998 included evidence that unequivocally 
warranted the grant of a total rating based on individual 
unemployability due to service-connected disabilities had 
it been considered, and had the law been correctly 
applied.  The evidence shows that the correct facts, as 
they were known at the time, were not before the 
adjudicator and that the statutory provisions extant at 
the time were incorrectly applied.  Based on the record 
and the law that existed at the time, there was the 
demonstration of "undebatable" error in the rating 
decision made in September 1998.  Crippen v. Brown, 9 
Vet. App. 412 (1996); Allin v. Brown, 6 Vet. App. 207 
(1994); Olson v. Brown, 5 Vet. App. 430 (1993); Porter v. 
Brown, 5 Vet. App. 233 (1993); Russell v. Principi, 3 Vet. 
App. 310 (1992).


ORDER

There was clear and unmistakable error in a September 1998 
rating decision that denied the claim of entitlement to a 
total rating based on individual unemployability due to 
service-connected disabilities, and the appellant's claim 
is granted subject to the regulations governing the 
payment of monetary awards. 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

